Citation Nr: 0906410	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for organic/depressive 
mood disorder (claimed as depression) as secondary to 
bilateral hearing loss, back disorder and bilateral leg 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for left and right leg 
disorders.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1960 to April 
1960, and from April 1961 to May 1964.

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision of April 2007 the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2008.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

Upon review of the record the Board finds that additional 
development is required.  The appellant testified at his 
August 2008 hearing before the undersigned that he had been 
treated at VA facilities for his leg condition for fifteen to 
twenty years.  These records have not been associated with 
the claim file and there is no indication that the records 
have been requested.  While the appellant did not clearly 
indicate which facility he was treated at, the record 
reflects that he has been treated at the VAMC Little Rock, 
Arkansas.  Moreover, the record reflects that the appellant 
has consistently been residing in the Little Rock, Arkansas 
area.  In any event, he should be contacted for clarification 
as to the VA facilities at which he received treatment.

Furthermore, at the August 2008 hearing, the Veteran also 
testified that he was receiving Social Security disability 
for his depression, his hearing loss disability, his back 
condition and his leg condition.  

In September 2008, records from the Social Security 
Administration were associated with the claim file.  These 
records also contained VA outpatient treatment records of 
December 2001 showing x-ray findings of the back.  

The appellant has not been issued a Supplemental Statement of 
the Case (SSOC) since the receipt of the above evidence.  
Furthermore, there is no indication in the record that the 
veteran waived initial consideration of this evidence by the 
AOJ.  Therefore, an SSOC must be issued which takes into 
consideration the evidence submitted in May 2004.  See 38 
C.F.R. §§ 19.31, 19.37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
identify all VA facilities at which he 
received treatment for the disabilities 
on appeal, as well as the approximate 
dates of treatment.  Upon receiving his 
response, request the specified 
records.  Moreover, even if the Veteran 
fails to respond, request records of 
treatment at the VAMC Little Rock, 
Arkansas, relating to a leg or knee 
disorder from 1988 to the present.  Any 
negative search result should be 
indicated in the claims folder and 
communicated to the Veteran.

2.  After the above request has been 
completed, the issue the veteran a 
supplemental statement of the case 
regarding the issues of entitlement to 
service connection for depression, 
bilateral hearing loss, a back disorder 
and a right and left leg disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




